                 Case 1:19-cv-08847-VSB Document 1 Filed 09/24/19 Page 1 of 9



R. Terry Parker, Esquire
RATH, YOUNG and PIGNATELLI, P.C.
120 Water Street, Second Floor
Boston, MA 02109
Telephone: (603) 226-2600
Email: rtp@rathlaw.com

Attorneys for Plaintiff
Lisa Corson


                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF NEW YORK


 LISA CORSON,

                            Plaintiff,

                  v.                                       Case No.: 1:19-cv-8847

  POWER MOVES, INC.,

                           Defendant.



                                     COMPLAINT AND JURY DEMAND

            The plaintiff Lisa Corson (“Plaintiff”), by her undersigned attorneys, Rath, Young and

Pignatelli, PC, for her complaint against the defendant Power Moves, Inc. (“Defendant”), alleges

as follows:

                                         SUBSTANCE OF THE ACTION

            1.         This is a case of willful copyright infringement in violation of 17 U.S.C.

 §§ 106 and 501.

            2.     Plaintiff seeks compensatory and statutory damages in an amount to be established

at trial.
             Case 1:19-cv-08847-VSB Document 1 Filed 09/24/19 Page 2 of 9




                                              PARTIES

        3.      Plaintiff is an individual doing business as a professional photographer with an

address at PO Box 5421, Pasadena, California 91117.

        4.      Upon information and belief, Defendant is a domestic business corporation with

a business address at 735 Magenta Avenue, Suite 1A, Bronx, New York 10467.

                                 JURISDICTION AND VENUE

        5.      This is a civil action seeking damages and injunctive relief for copyright

infringement under the copyright laws of the United States, and therefore this Court has

jurisdiction under 17 U.S.C. § 101 et seq.; 28 U.S.C. § 1331 (federal question jurisdiction), and

28 U.S.C. § 1338 (jurisdiction over copyright actions).

        6.      Personal jurisdiction over Defendant is proper. Defendant is conducting business

in this judicial district and committing torts in this state, including without limitation copyright

infringement that causes harm in this state and judicial district.

        7.      Pursuant to 28 U.S.C. § 1391, venue properly lies in this Court because a

substantial part of the events giving rise to the claims herein occurred in this judicial district.

                     FACTS COMMON TO ALL CLAIMS FOR RELIEF

A.      Plaintiff’s Business

        8.      Plaintiff is a professional photographer in California who creates and licenses

her work for a variety of uses, including editorial uses. Her work is particularly known for her

artistic eye and modern style.

        9.      Plaintiff is the owner of the photographic image at issue here, which is attached

hereto as Exhibit A (the “Copyrighted Work”).

        10.     The Copyrighted Work is an original work of authorship.


                                                   2
            Case 1:19-cv-08847-VSB Document 1 Filed 09/24/19 Page 3 of 9



          11.   Plaintiff owns the copyrights in and to the Copyrighted Work.

          12.   On March 4, 2014, Plaintiff obtained a certificate of registration with the United

States Copyright Office for the Copyrighted Work, Registration Number VAu 1-159-752, a copy

of which is attached hereto as Exhibit B.

B.        Defendant’s Unlawful Activities
          13.   Upon information and belief, Defendant owns and operates the website found

at the URL http://globalspin365.com, where it uses high quality content belonging to others to

promote and offer for sale and sell its goods and/or services.

          14.   Plaintiff has discovered the Copyrighted Work being reproduced, distributed,

and publicly displayed at the websites located at a number of different URLs (the “Infringing

Websites”), screenshots of which are attached hereto as Exhibit C.

          15.   Upon information and belief, Defendant located the Copyrighted Work on the

internet and, without authorization from Plaintiff, downloaded the Copyrighted Work and then

uploaded the Copyrighted Work to the Infringing Websites, thus unlawfully reproducing and

distributing the Copyrighted Work, where the Copyrighted Work was then publicly displayed

without Plaintiff’s permission.

          16.   Upon information and belief, Defendant is responsible for the unlawful

reproduction, distribution, and public display of the Copyrighted Work.

          17.   The reproduction, distribution, and public display by Defendant of Plaintiff’s

Copyrighted Work is without Plaintiff’s authorization.

          18.   Defendant’s unauthorized reproduction, distribution, and public display of

Plaintiff’s Copyrighted Work is knowing and willful and in reckless disregard of Plaintiff’s

rights.




                                                 3
              Case 1:19-cv-08847-VSB Document 1 Filed 09/24/19 Page 4 of 9



                                   FIRST CLAIM FOR RELIEF
                                  (Direct Copyright Infringement)

        19.      Plaintiff realleges the above paragraphs and incorporates them by reference as if

fully set forth herein.

        20.      The Copyrighted Work is an original work of authorship, embodying

copyrightable subject matter, subject to the full protection of the United States copyright laws.

        21.      As exclusive licensee, Plaintiff has sufficient rights, title and interest in and to

the copyrights in the Copyrighted Work to bring suit.

        22.      Upon information and belief, as a result of Plaintiff’s reproduction, distribution

and public display of the Copyrighted Work, Defendant had access to the Copyrighted Work

prior to Defendant’s use of the Copyrighted Work at the Infringing Websites.

        23.      By its actions, as alleged above, Defendant infringed and violated Plaintiff’s

exclusive rights in violation of the Copyright Act, 17 U.S.C. §501, by reproducing, distributing

and publicly displaying the Registered Copyrighted Work.

        24.      Upon information and belief, Defendant’s infringement of Plaintiff’s copyrights

is willful and deliberate and Defendant profited at the expense of Plaintiff.

        25.      As a direct and proximate result of Defendant’s infringement of Plaintiff’s

copyrights and exclusive rights in the Copyrighted Work, Plaintiff is entitled to recover her actual

damages resulting from Defendant’s uses of the Registered Copyrighted Work without paying

license fees, in an amount to be proven at trial.

        26.      In addition, at Plaintiff’s election, pursuant to 17 U.S.C. § 504(b), Plaintiff shall

be entitled to recover damages based on a disgorgement of Defendant’s profits from the

infringement of the Copyrighted Work, which amounts will be proven at trial.




                                                    4
              Case 1:19-cv-08847-VSB Document 1 Filed 09/24/19 Page 5 of 9



        27.      In the alternative, and at Plaintiff’s election, Plaintiff is entitled to maximum

statutory damages, pursuant to 17 U.S.C. § 504(c), in the amount of $150,000 per work with

respect to the infringing reproduction, distribution, and public display of the Copyrighted Work,

or such other amounts as may be proper under 17 U.S.C. § 504(c).

        28.      Plaintiff is entitled to her costs, including reasonable attorneys’ fees, pursuant to

17 U.S.C. § 505.

        29.      Defendant’s conduct has caused and any continued infringing conduct will

continue to cause irreparable injury to Plaintiff unless enjoined by this Court. Plaintiff has no

adequate remedy at law. Pursuant to 17 U.S.C. § 502, Plaintiff is entitled to a permanent

injunction prohibiting infringement of Plaintiff’s exclusive rights under copyright law.



                                  SECOND CLAIM FOR RELIEF
                               (Contributory Copyright Infringement)

        30.      Plaintiff realleges the above paragraphs and incorporates them by reference as if

fully set forth herein.

        31.      As an alternative theory to its direct infringement claim, in the event Defendant

contends the infringing conduct described above is done by another, Defendant had either actual

or constructive knowledge of the above-described infringements and either induced, caused or

materially contributed to the infringing conduct described above.

        32.      By its actions, as alleged above, Defendant’s foregoing acts of contributory

infringement violate Plaintiff’s exclusive rights in violation of the Copyright Act, 17 U.S.C.

§501.

        33.      Upon information and belief, the foregoing acts of contributory infringement of

Plaintiff’s copyright are willful and deliberate and Defendant profited at the expense of Plaintiff.


                                                    5
              Case 1:19-cv-08847-VSB Document 1 Filed 09/24/19 Page 6 of 9



        34.      As a direct and proximate result of the contributory infringement of Plaintiff’s

exclusive copyrights in the Copyrighted Work, Plaintiff is entitled to recover her actual damages

resulting from Defendant’s uses of the Copyrighted Work without paying license fees, in an

amount to be proven at trial.

        35.      In addition, at Plaintiff’s election, pursuant to 17 U.S.C. § 504(b), Plaintiff shall

be entitled to recover damages based on a disgorgement of Defendant’s profits from infringement

of the Copyrighted Work, which amounts will be proven at trial.

        36.      In the alternative, and at Plaintiff’s election, Plaintiff is entitled to maximum

statutory damages, pursuant to 17 U.S.C. § 504(c), in the amount of $150,000 per work with

respect to the infringing reproduction, distribution, and public display of the Copyrighted Work,

or such other amounts as may be proper under 17 U.S.C. § 504(c).

        37.      Plaintiff is entitled to her costs, including reasonable attorneys’ fees, pursuant to

17 U.S.C. § 505.

        38.      Defendant’s conduct has caused and any continued infringing conduct will

continue to cause irreparable injury to Plaintiff unless enjoined by this Court. Plaintiff has no

adequate remedy at law. Pursuant to 17 U.S.C. § 502, Plaintiff is entitled to a permanent

injunction prohibiting infringement of Plaintiff’s exclusive rights under copyright law.



                               THIRD CLAIM FOR RELIEF
                             (Vicarious Copyright Infringement)

        39.      Plaintiff realleges the above paragraphs and incorporates them by reference as if

fully set forth herein.

        40.      As an alternative theory to its infringement claims above, to the extent Defendant

contends it did not directly infringe or contributorily infringe Plaintiff’s copyrights, Defendant


                                                    6
             Case 1:19-cv-08847-VSB Document 1 Filed 09/24/19 Page 7 of 9



had the right or ability to control the direct infringement described above.

       41.       As a result of Defendant’s right or ability to supervise the direct infringement

described above, Defendant could have prevented or stopped the direct infringement but did not

take any action to do so.

       42.       Defendant had a direct financial interest in the reproduction, distribution and

public display of the Copyrighted Work and benefitted from that direct infringement.

       43.       As a direct and proximate result of Defendant’s vicarious infringement of

Plaintiff’s copyright and exclusive rights in the Copyrighted Work, Plaintiff is entitled to recover

her actual damages resulting from Defendant’s uses of the Copyrighted Work without paying

license fees, in an amount to be proven at trial.

       44.       In addition, at Plaintiff’s election, pursuant to 17 U.S.C. § 504(b), Plaintiff shall

be entitled to recover damages based on a disgorgement of Defendant’s profits from infringement

of the Copyrighted Work, which amounts will be proven at trial.

       45.       In the alternative, and at Plaintiff’s election, Plaintiff is entitled to maximum

statutory damages, pursuant to 17 U.S.C. § 504(c), in the amount of $150,000 per work with

respect to the infringing reproduction, distribution, and public display of the Copyrighted Work,

or such other amounts as may be proper under 17 U.S.C. § 504(c).

       46.       Plaintiff is entitled to her costs, including reasonable attorneys’ fees, pursuant to

17 U.S.C. § 505.

       47.       Defendant’s conduct has caused and any continued infringing conduct will

continue to cause irreparable injury to Plaintiff unless enjoined by this Court. Plaintiff has no

adequate remedy at law. Pursuant to 17 U.S.C. § 502, Plaintiff is entitled to a permanent

injunction prohibiting infringement of Plaintiff’s exclusive rights under copyright law.




                                                    7
              Case 1:19-cv-08847-VSB Document 1 Filed 09/24/19 Page 8 of 9



                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff demands judgment as follows:

         1.      A declaration that Defendant infringed, either directly or indirectly, Plaintiff’s

 copyrights in the Copyrighted Work under the Copyright Act;

         2.      A declaration that such infringement is willful;

         3.      An award of such of actual damages and profits under 17 U.S.C. § 504(b) as the

 Court shall deem proper or, at Plaintiff’s election, an award of statutory damages as the Court

 shall deem proper, as provided in 17 U.S.C. §§ 504(c), including damages for willful

 infringement of up to $150,000 for each copyright infringement of each of the Copyrighted

 Work;

         4.      Awarding Plaintiff such exemplary and punitive damages as the Court finds

 appropriate to deter any future willful infringement;

         5.      Awarding Plaintiff her costs and disbursements incurred in this action,

 including its reasonable attorneys’ fees, as provided in 17 U.S.C. §§ 505;

         6.      Awarding Plaintiff interest, including pre-judgment interest, on the foregoing

 sums; and,

         7.      For such other and further relief as the Court may deem just and proper.


                                          JURY DEMAND

       Plaintiff hereby demands a trial by jury pursuant to Rule 38 of the Federal Rules of Civil

Procedure.




                                                   8
           Case 1:19-cv-08847-VSB Document 1 Filed 09/24/19 Page 9 of 9




                                      Respectfully submitted,

Dated: September 24, 2019

                                      /s/ R. Terry Parker
                                      R. Terry Parker, Esquire
                                      RATH, YOUNG and PIGNATELLI, P.C.
                                      120 Water Street, Second Floor
                                      Boston, MA 02109
                                      Telephone: (603) 226-2600
                                      Email: rtp@rathlaw.com

                                      Attorneys for Plaintiff
                                      Lisa Corson




                                         9
